—In a proceeding pursuant to Family Court Act article 6, the mother appeals from (1) an order of the Family Court, Queens County (Gage, J.), dated March 8, 1994, which, after a hearing, transferred custody of the parties’ child to the father and (2) an order of the same court, dated September 1, 1994, which, upon reopening the hearing on consent to appoint a Law Guardian and review additional evidence, adhered to the prior determination awarding custody of the child to the father.
Ordered that the appeal from the order dated March 8, 1994, is dismissed, without costs or disbursements, as that order was superseded by the order dated September 1, 1994; and it is further,
Ordered that the order dated September 1, 1994, is affirmed, without costs or disbursements.
The Family Court found that the best interests of the child would be served by a transfer of custody to the father, because *671the totality of the circumstances indicated that he was "by far the better parent”. The court credited the evidence proffered by the father as well as the opinion of the expert who conducted forensic evaluations of the parties, concluding that "the father was the better parent because of his capacity for empathy and his excellent ability to handle [the child] in a variety of situations”. The court’s determination has a sound and substantial basis in the record (see, Eschbach v Eschbach, 56 NY2d 167, 173; Matter of Gloria S. v Richard B., 80 AD2d 72).
We have considered the appellant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Hart and Krausman, JJ., concur.